Exhibit 10.2

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

(Jon Greaves)

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
March 21, 2016 (“Effective Date”), by and among QTS Realty Trust, Inc., a
Maryland Corporation (the “Company”), QualityTech, LP, a Delaware limited
partnership (the “OP”), Quality Technology Services Holding, LLC, a Delaware
limited liability company (the “Purchaser”), and Quality Technology Services,
LLC, a Delaware limited liability company (“QTS”), and Jon Greaves, an
individual (“Executive”), with respect to the following facts and circumstances:

 

WHEREAS, the Company, the OP, the Purchaser, QTS and the Executive have entered
into that certain Employment Agreement, effective May 6, 2015 (the “Employment
Agreement”), and now desire to amend the Employment Agreement on the terms set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

1.



Amendments.

 

(a)



Section 1.1 of the Employment Agreement hereby is amended by deleting the
section and replacing it with the following:

 

“Employment.  Effective as of the Effective Date as defined in this Amendment
No. 1, QTS and/or the Company shall employ Executive as the Chief Technology
Officer – Security and Solutions Engineering of QTS, upon the terms and
conditions set forth in the Agreement.  Executive shall report directly to the
Chief Executive Officer (“CEO”) of QTS, unless otherwise determined by the CEO.”

 

(b)



Sections 1.3 and 4.1 (d) of the Employment Agreement hereby are amended by
deleting all references to “Chief Scientist” and replacing the reference with
“Chief Technology Officer – Security and Solutions Engineering.”

 

(c)



Section 1.3 (b) of the Employment Agreement hereby is amended by deleting the
reference to “Chief Product Officer” and replacing the reference with “CEO.”

 

(d)



Section 2.1 of the Employment Agreement hereby is amended by deleting the
reference to “$250,000,” and replacing the reference with, “$300,000.”

 

(e)



Section 2.2 of the Employment Agreement hereby is amended by deleting the
reference to “40%” and replacing the reference with “50%.”

 

(f)



Section 2.3 of the Employment Agreement hereby is amended by deleting the
existing language and replacing it with the following:





1

--------------------------------------------------------------------------------

 



“Executive Award:  Executive will be entitled to participate in the Company’s
2013 Equity Incentive Plan (or successor plan) (“Equity Plan”) in accordance
with its terms and conditions as may be in effect from time to time.  Executive
will be entitled to receive equity awards of Options or Restricted Stock with
the Company’s regular issuance schedule (“Equity Awards”) in accordance with
QTS’ policies.  Executive will be eligible for a target annual equity award
equal to 50% of his Base Pay based upon his performance and the performance of
the Company.  In March 2016, Executive will receive $90,000 worth of Restricted
Stock as provided in his Offer Letter, to be ratably vested over a three
(3)-year period, the first 33% to vest one year from the date of grant and
thereafter, 8.375% to vest on the last day of each of the eight (8) successive
calendar quarters beginning with the calendar quarter ending after the initial
one-year vesting.  In March of 2017 Executive will be eligible to receive
$150,000 worth of Restricted Stock, depending on the performance of the Company
and the Executive, to be ratably vested over a three (3)-year period, the first
33% to vest one year from the date of grant and thereafter, 8.375% to vest on
the last day of each of the eight (8) successive calendar quarters beginning
with the calendar quarter ending after the initial one-year vesting.  Executive
will be eligible for an additional equity award of Restricted Stock pursuant to
the Integration Bonus Plan contained in the Offer Letter, depending on the
achievement of the performance metrics under the integration plan, in an amount
up to $125,000, to be vested in accordance with the integration plan. Executive
will receive a one-time grant of restricted stock under the Equity Plan in an
amount equal to $500,000 such award to be made on April 1, 2016 (“One-Time
Grant”).  The One-Time Grant will be ratably vested over a four (4)-year
period.”

 

2.



Employment Agreement Unchanged.  Except as modified by this Amendment, all terms
and conditions of the Employment Agreement shall remain in full force and effect
and shall be unaffected hereby.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Amendment, or caused this Amendment to be duly executed on its behalf, as of the
date first set forth above.

 

 

[SIGNATURE PAGE FOLLOWS ON THE NEXT PAGE]

 





2

--------------------------------------------------------------------------------

 



COMPANY

 

QTS REALTY TRUST, INC.

 

 

 

 

BY:

/s/ Chad L. Williams

 

CHAD L. WILLIAMS

 

TITLE:  CHIEF EXECUTIVE OFFICER

 

 

 

OPERATING PARTNERSHIP

 

QUALITYTECH, LP

 

 

 

 

BY:

/s/ Chad L. Williams

 

CHAD L. WILLIAMS

 

TITLE:  CHIEF EXECUTIVE OFFICER

 

 

 

PURCHASER

 

QUALITY TECHNOLOGY SERVICES HOLDING, LLC

 

 

 

 

BY:

/s/ Chad L. Williams

 

CHAD L. WILLIAMS

 

TITLE:  CHIEF EXECUTIVE OFFICER

 

 

 

QTS

 

QUALITY TECHNOLOGY SERVICES, LLC

 

 

 

 

BY:

/s/ Chad L. Williams

 

CHAD L. WILLIAMS

 

TITLE:  CHIEF EXECUTIVE OFFICER

 

 

 

EXECUTIVE

 

JON GREAVES

 

 

 

/s/ Jon Greaves

 

 

3

--------------------------------------------------------------------------------